Title: To James Madison from John Jackson, 26 March 1807
From: Jackson, John
To: Madison, James



My dear Sir,
Clarksburg March 26th. 1807

If your public labors have relaxed it would afford me the truest pleasure to hear from you on the subject of our political relations.  The objects of the British treaty & the termination of Burr’s conspiracy have justly excited the deepest solicitude; public expectation stands on tiptoe, gaping at every rumor afloat thro’ the Country; & indeed they are so numerous that every probability is confounded, and sober men are (if I may be allowed the expression) even Skeptics of incredulity.  The Chilicothe paper says Burr has assassinated Wilkinson, and the Aurora asserts that the treaty of which the basis had been agreed upon by Messrs. Monroe & Pinckney was not signed by them.  Can this be?  I heartily wish it may prove true, as from the Character of the treaty as rumor has announced it, I do not think the American Ministers can resist the overwhelming impetuosity of public disapprobation.  Please to remember my dear friend that when I address myself to you upon any political subjects it is under the express reservation that I do not desire to know that which you may deem it improper to communicate.  The winter in this Country has been unprecedentedly severe upon the stock, & winter grain: & my domestic concerns have sustained a correspondent shock like the Fox ministry, if small things may be compared with great ones.  I succeed to dilapidated resources which will require a few months application to mend & splice the broken fragments.  With sincerest affection dear Sir: yours truly

J G Jackson

